DETAILED ACTION

REASONS FOR ALLOWANCE
The claim amendment filed on 06/21/2022 was entered with pending Claims 1 -8. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:

set a first correction value and a second correction value with a predetermined value, the first correction value being used for correction of luminance of a first region of interest including a part of a first overlap region in which a first image-capturing region overlaps a second image-capturing region, the first image-capturing region being one of a pair of image-capturing regions, of the image-capturing regions, spaced apart across the vehicle, the second image-capturing region being one of a pair of image-capturing regions, of the image-capturing regions,- adjacent to the first image- capturing region, the first region of interest being smaller than the first overlap region, and the second correction value being used for correction of luminance of a second region of interest including a part of a second overlap region in which the first image-capturing region overlaps a third image-capturing region, the third image- capturing region being another of the pair of image-capturing regions adjacent to the first 2 image-capturing region, the second region of interest being smaller than the second overlap region; and set an individual correction value with the first correction value and the second correction value, the individual correction value being used for correction of luminance of a region between the first region of interest and the second region of interest in the first image-capturing region.

Claims 2-8 are dependent upon Claim 1 and are therefore allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667